United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3742
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Richard Wright

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 11, 2019
                             Filed: March 19, 2020
                                 [Unpublished]
                                 ____________

Before GRUENDER, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Richard Wright pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The probation office
recommended, and the government argued for, a four-level enhancement for Wright’s
having possessed a firearm in connection with another felony offense. See United
States Sentencing Guidelines § 2K2.1(b)(6)(B). Wright objected, but the district
court1 overruled the objection, applied the enhancement, and sentenced Wright to 60
months. Wright timely appeals the four-level enhancement. Because the district
court did not clearly err, we affirm.

                                          I.

        In January 2018, officers from the Kansas City, Missouri, Police Department
executed a search warrant at a residence on Wabash Avenue. Wright had a bedroom
in the residence where officers found a loaded rifle, a loaded handgun, a digital scale,
5.5 grams of cocaine in a purse, and 15.2 grams of marijuana, divided into twelve
plastic baggies. Officers also found 1.4 grams of cocaine and two digital scales on
the dining room table. After being read his Miranda rights, Wright admitted to
possessing both firearms found in his bedroom and said he had them for his
protection. He also admitted that the marijuana was his, saying he was a regular user.
He explained he occasionally sold marijuana, in small amounts, “just to get some of
his money back.”

       At sentencing, the government argued the enhancement pursuant to USSG
§ 2K2.1(b)(6)(B) should apply because Wright used or possessed the firearms in
connection with another felony offense, specifically possession with intent to
distribute marijuana.2 Wright objected, arguing the marijuana was for his personal
use only and that there was insufficient evidence that he possessed marijuana with
intent to distribute it. The district court overruled the objection.



      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
      2
       The government did not argue that the evidence supported an enhancement
based on Wright’s alleged cocaine possession or distribution.

                                          -2-
                                           II.

       We review the district court’s factual findings for clear error and its application
of the Guidelines de novo. United States v. Adejumo, 772 F.3d 513, 516 (8th Cir.
2014). The conclusion that a defendant possessed a firearm “in connection with
another felony offense” is a factual determination reviewed for clear error. United
States v. Brockman, 924 F.3d 988, 992–93 (8th Cir. 2019). To establish a sentencing
enhancement, the government must prove its case by a preponderance of the
evidence. United States v. Hansel, 524 F.3d 841, 847 (8th Cir. 2008).

       The government may use circumstantial evidence to prove intent to distribute
and the court may draw inferences from a variety of factors. Brockman, 924 F.3d at
993 (8th Cir. 2019). Factors such as the presence of paraphernalia or “packaging
material” can indicate an intent to distribute. Id. The fact that drugs are “packaged
in a manner consistent with drug distribution” is also probative of intent to distribute.
Id.

        The evidence here supports the district court’s conclusion. In Wright’s
bedroom, officers found 15 grams of marijuana, distributed among twelve baggies,
along with a digital scale. The marijuana was packaged separately. The case agent
testified this packaging would be “very uncommon” if the marijuana was bought for
personal use because the buyer “would be paying for the bag weight” for each
separate bag. Wright also admitted that, from time to time, he sold small amounts of
marijuana. The record is sufficient to support a finding, by a preponderance of the
evidence, that Wright had the requisite intent to distribute. Accordingly, the
judgment of the district court is affirmed.
                        ______________________________




                                           -3-